DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
	This office action is responsive to the amendment filed on 10/06/2022. As directed by the amendment: claims 1, 10, 16, and 17 have been amended, no claims have been withdrawn, claim 20 has been cancelled, and no new claims have been added.  Thus, claims 1-19 and 21 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 17-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a latch” at line 1 renders the claim indefinite. It is unclear for whether this latch is the same as the one recited in the preceding claim 1 at line 5. If they are so, then "the" or "said" should be used.  If they are not, then essential structural cooperative relationships between the two are suggested.
Claim 9 recites the limitation “a plunger” at line 1 renders the claim indefinite. It is unclear for whether this plunger is the same as the one recited in the preceding claim 1 at line 7. If they are so, then "the" or "said" should be used.  If they are not, then essential structural cooperative relationships between the two are suggested.
Claim 17 recites the limitation “at least one scent-dispensing cartridge” at line 6 renders the claim indefinite. It is unclear for whether this at least one scent-dispensing cartridge is the same as the one recited at line 2. If they are so, then "the" or "said" should be used.  If they are not, then essential structural cooperative relationships between the two are suggested.
Claims 18-19 and 21 are also rejected because each claim depends on a rejected claim 17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actuation mechanism” in claims 4, 5, 7, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0007) discloses the actuator may comprise an actuation mechanism comprising (a) an actuator for the first scent-dispensing cartridge; (b) an actuator for the second scent-dispensing cartridge. The actuation mechanism may comprise a cam shaft configured to (a) actuate the first scent-dispensing cartridge from the sealed state to the unsealed state to allow passage of air through scent media of the first scent-dispensing cartridge toward the outlet; (b) actuate the second scent-dispensing cartridge from the sealed state to the unsealed state to allow passage of air through scent media of the second scent- dispensing cartridge toward the outlet. The cam shaft may be configured for (a) a position to provide the bypass state; (b) a position to provide the first actuation state; (c) a position to provide the second actuation state. The actuation mechanism may comprise (a) a cam- follower arrangement to operate a valve arrangement for the first scent-dispensing cartridge; 
(b) a cam-follower arrangement to operate a valve arrangement for the second scent- dispensing cartridge.

	Paragraphs (0008, 0010) discloses the module may comprise a cover configured for… or (d) a cover structure for the at least one scent-dispensing cartridge configured to form an outlet chamber for the at least one scent-dispensing cartridge…

Paragraph (0009) discloses the actuator may comprise an actuation mechanism comprising a shaft; the shaft may be configured to translate to actuate an actuator to rotate to actuate the first scent-dispensing cartridge. The actuator may comprise a mechanism configured to actuate a valve arrangement for the at least one scent-dispensing cartridge; the mechanism may comprise a slider arrangement configured to provide cam action to open the valve arrangement for the unsealed state and to close the valve arrangement for the sealed state.

Paragraph (0013) discloses the actuation mechanism may comprise at least 
one of (a) a cam mechanism; (b) a cam mechanism operated by a controller…  the actuation mechanism may comprise a cam mechanism configured to actuate the valve mechanism. The cam Page 10 of 69FIP 19026-UT-US-04mechanism may be configured to selectively open and close a valve of the first valve assembly for the first scent cartridge and to selectively open and close a valve of the second valve assembly of the second scent cartridge. The cam mechanism may be configured to selectively open and close a set of valves of the first valve assembly for the first scent cartridge and to selectively open and close a set of valves of the second valve assembly of the second scent cartridge… The actuation mechanism may comprise a cam mechanism configured to selectively operate the valve mechanism to open and close a valve of the first valve assembly for the first scent cartridge and to open and close a valve of the second valve assembly of the second scent cartridge.

	Paragraph (0015) discloses… the actuation mechanism may comprise a cam mechanism. The actuation mechanism may comprise a cam mechanism operated by a controller. The at least one cartridge may comprise a first scent cartridge comprising first scent media and a first valve assembly and a second scent cartridge comprising second scent media and a second valve assembly; the valve mechanism may comprise the first valve assembly and the second valve assembly; the actuation mechanism may comprise a cam mechanism configured to actuate the valve mechanism. The cam mechanism may be configured to selectively open and close a valve of the first valve assembly for the first scent cartridge and to selectively open and Page 13 of 69FIP 19026-UT-US-04close a valve of the second valve assembly of the second scent cartridge. The cam mechanism may be configured to selectively open and close a set of valves of the first valve assembly for the first scent cartridge and to selectively open and close a set of valves of the second valve assembly of the second scent cartridge.

Paragraph (0016) discloses the actuator/mechanism may comprise a motor and a slider arrangement and may be configured for (a) a position to provide the bypass state; (b) a position to provide the first actuation state; (c) a position to provide the second actuation state; (d) a position to provide the third actuation state; (e) a position to provide the fourth actuation state.

Paragraph (0156) discloses the actuation mechanism AC may comprise a cam mechanism CM configured to actuate the valve mechanism V/VM. A mechanism such as a cam mechanism may be configured to selectively open and close a valve of the first valve assembly for the first scent cartridge and to selectively open and close a valve of the second valve assembly of the second scent cartridge

Paragraph (0160) discloses the controller may be configured to operate the actuation mechanism/actuator; the controller may be configured to operate the fan FN; the controller may be operated through a user interface UI for the module/system.

Paragraph (0167) discloses the actuator AC/mechanism may comprise a motor MR and a slider arrangement SL and may be configured for (a) a position to provide the bypass state; (b) a position to provide the first actuation state; (c) a position to provide the second actuation state; (d) a position to provide the third actuation state; (e) a position to provide the fourth actuation state.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al (US 20170253338 of figures 2-7) in view of Fantuzzi et al (US 20170253338 of figures 9-13) and Accurso (US 9,823,263).
Regarding claim 1, Fantuzzi’s figures 2-7 discloses a component (i.e. a scent delivery assembly) for a vehicle interior (i.e. a cabin interior of an aircraft) configured to dispense scent (¶ 0003) from at least one scent-dispensing cartridge containing 22 (figs. 2-7) scent media (¶ 0005, 0015, e.g. fragrance oil, etc.) into air in the vehicle interior comprising (abstract): 
a scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system)  comprising a module 10 (figs. 2-7, i.e. scent delivery systems or assemblies) providing an inlet 16 (figs. 2-7) and an outlet 18 (figs. 2-7);  
wherein the module comprises an enclosure 32 (figs. 2-7, i.e. a housing) configured for the at least one scent-dispensing cartridge 22 (figs. 2-7) providing scent media (¶ 0005, 015, e.g. fragrance oil, etc.); 
wherein the module comprises an actuator 40 (figs. 2-7) comprising an arm 42 (figs. 2-7) configured to actuate at least one scent-dispensing cartridge 22 (figs. 2-7) between a sealed state (i.e. closed position) and an unsealed state (i.e. opened position) (¶ 0016, 0076-0078); wherein the at least one scent-dispensing cartridge 22 (figs. 2-7) comprises a first scent-dispensing cartridge 22 (figs. 2-7) and a second scent-dispensing cartridge 22 (figs. 2-7, i.e. same reference number);
Fantuzzi’s figures 9-13 discloses wherein the actuator comprises a motor 154 (figs. 9-13) configured to pull the arm 156 (figs. 9-13) toward the motor to actuate the first scent-dispensing cartridge 112 (figs. 9-13) and to push the arm 156 (figs. 9-13) to actuate a second scent-dispensing cartridge 112 (figs. 9-13, i.e. same reference number) (¶ 0094-0096).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the embodiment of Fantuzzi’s figures 2-7, to include such motor and cartridge arrangements as set forth above for the purpose of quickly controlling the dispensing fragrances (¶ 0005).
Fantuzzi discloses all the limitations of the claimed invention as set forth above, except for a latch configured to retain the at least one scent-dispensing cartridge for use in the module; and a plunger configured to present the at least one scent-dispensing cartridge to facilitate removal from the module;  wherein the latch is configured to provide the scent-dispensing cartridge with a latched state for use in the enclosure of the module and an unlatched state for removal from the enclosure of the module facilitated by the plunger.
However, Accurso teaches a latch 118 (fig. 1) configured to retain the at least one scent-dispensing cartridge 104 (fig. 1, i.e. called a container) for use in the module 1400 (fig. 14C, i.e. a drawer); and a plunger 120 (fig. 1, i.e. a release button) configured to present the at least one scent-dispensing cartridge 104 (fig. 1, i.e. called a container) to facilitate removal (see figure 14C, as indicated a removal by the upward arrow) from the module 1400 (fig. 14C, i.e. a drawer); wherein the latch 118 (fig. 1) is configured to provide the scent-dispensing cartridge 104 (fig. 1, i.e. called a container) with a latched state (i.e. engaged) for use in the enclosure of the module 1400 (fig. 14C, i.e. a drawer) and an unlatched state (i.e. disengaged) for removal from the enclosure of the module facilitated by the plunger 120 (fig. 1, i.e. a release button). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fantuzzi‘s reference, to include such latch and plunger of Accurce, as suggested and taught by Accurso, for the purpose of securing the cartridge/container in the module and preventing it from being removed inadvertently from the module (col. 7, lines 35-38). 
With respect to claim 2, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Accurso discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 2-7 further discloses wherein the scent media comprises first scent media (i.e. a first fragrance) in the first scent-dispensing cartridge 22 (fig. 4) and second scent media (i.e. a second fragrance) in the second scent-dispensing cartridge 22 (fig. 4, same reference number – see figure 4 for example) (¶0005, 0009). 
With respect to claim 3, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Accurso discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 2-7 further discloses wherein the actuator 40 (fig. 4)  is configured to provide the scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system) with (a) a bypass state with the first scent-dispensing cartridge 22 (fig. 5) in a sealed state and the second scent-dispensing cartridge 22 (fig. 5, i.e. same reference number) in a sealed state (see figure 5, three covers 28 are in closed position); (b) a first actuation state actuating the first scent-dispensing cartridge in an unsealed state (see figures 3-4, i.e. the middle cartridge 22 with the cover 28 in the open position) with the second scent-dispensing cartridge in the sealed state (i.e. the top and bottom cartridge are closed); (c) a second actuation state actuating the second scent-dispensing cartridge in an unsealed state (i.e. the middle cartridge is in the open position) with the first scent-dispensing cartridge in the sealed state (see figures 3-4, i.e. the top and bottom cartridges are closed position) (¶ 0076).
With respect to claim 4, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Accurso discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 9-13 further discloses wherein the actuator 154 (fig. 9, i.e. a motor) comprises an actuation mechanism (¶ 0094-0096) comprising (a) a cam 156 (fig. 10, i.e. an arm) for the first scent-dispensing cartridge 112 (figs. 10-11); (b) a cam 158 (fig. 12, i.e. the finger) for the second scent-dispensing cartridge 112 (figs. 10-11, i.e. same reference number) (¶ 0094). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of embodiments, to replace such an actuator of Fantuzzi’s figures 2-7 with an actuation mechanism of Fantuzzi’s figures 9-13, as suggested and taught by Fantuzzi’s figures 9-13, for the purpose of quickly controlling the dispensing fragrances (¶ 0005).
With respect to claim 5, Fantuzzi ’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Accurso discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 9-13 further discloses wherein the actuation mechanism comprises a cam shaft 146 (fig. 12, i.e. the pivot shaft) configured to (a) actuate the first scent-dispensing cartridge 112 (fig. 12) from the sealed state (i.e. closed position) to the unsealed state (i.e. opened position) to allow passage of air P2 (fig. 12, i.e. an air flow path) through the first scent media (i.e. a first fragrance) (¶ 0005) of the first scent-dispensing cartridge 112 (fig. 12) toward the outlet 108 (fig. 12); (b) actuate the second scent-dispensing cartridge 112 (fig. 12, i.e. the same reference number) from the sealed Page 1 of 5FIP 19026-UT-US-04state (i.e. closed position) to the unsealed state (i.e. opened position) to allow passage of air P2 (fig. 12, i.e. an air flow path) through the second scent media (i.e. a second fragrance) of the second scent- dispensing cartridge 112 (fig. 12, i.e. same reference number) toward the outlet 112 (figs. 10-11, i.e. same reference number) (¶ 0090, 0093-0094, 0096).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of embodiments, to replace the actuation mechanism of Fantuzzi ’s figures 2-7 with an actuation mechanism including a cam shaft of Fantuzzi’s figures 9-13, as suggested and taught by Fantuzzi’s figures 9-13, for the purpose of quickly controlling the dispensing fragrances (¶ 0005).
With respect to claim 6, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Accurso discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 9-13 further discloses wherein the cam shaft 146 (fig. 12, i.e. the pivot shaft) is configured (a) to provide the bypass state (i.e. a plurality of cartridges 112 are closed with covers 118, 122); (b) to provide the first actuation state (see figure 9, i.e. one cartridge 112 in the open position); (c) to provide the second actuation state (i.e. other two cartridges 112 in closed position) (¶ 0090). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of embodiments, to replace the cam shaft of Fantuzzi ’s figures 2-7 with the pivot shaft of Fantuzzi’s figures 9-13, as suggested and taught by Fantuzzi’s figures 9-13, for the purpose of quickly controlling the dispensing fragrances (¶ 0005).
With respect to claim 8, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Accurso discloses the limitations of the claimed invention as set forth above of which Accurso further discloses the latch 118 (fig. 1) configured for (a) a latched state (i.e. engaged) to secure the first scent-dispensing cartridge 104 (fig. 1, i.e. called a container); (b) the unlatched state (i.e. disengaged) to present the first scent-dispensing cartridge 104 (fig. 1, i.e. called a container) for replacement (see figure 14C as indicated by the upward arrow). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of embodiments, to replace such latch of Fantuzzi’s figures 2-7 with a latch configuration of Accurce, as suggested and taught by Accurso, for the purpose of securing the cartridge/container in the module and preventing it from being removed inadvertently from the module (col. 7, lines 35-38).
With respect to claim 9, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Accurso discloses the limitations of the claimed invention as set forth above of which Accurso further discloses a plunger 120 (fig. 1, i.e. a release button) configured to present the first scent-dispensing cartridge 104 (fig. 1, i.e. called a container) for replacement (see figure 14C as indicated by the upward arrow) in response to movement of the latch from the latched state (i.e. engaged) to the unlatched state (i.e. disengaged). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of embodiments, to replace such plunger of Fantuzzi’s figures 2-7 with a release button of Accurce, as suggested and taught by Accurso, for the purpose of securing the cartridge/container in the module and preventing it from being removed inadvertently from the module (col. 7, lines 35-38).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US 20170253338 of figures 2-7) in view of Fantuzzi et al. (US 20170253338 of figures 9-13) and Accurso (US 9,823,263) as applied to claim1 above, and further in view of Bauerg et al. (US 20180208024).
Regarding claim 7, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Accurso discloses all the limitations of the claimed invention as set forth above, except for wherein the actuation mechanism comprises (a) a first cam-follower arrangement to operate a first valve arrangement for the first scent-dispensing cartridge; (b) a second cam-follower arrangement to operate a second valve arrangement for the second scent-dispensing cartridge.
However, Bauerg et al. teaches wherein the actuation mechanism comprises (a) a first cam-follower 18 (fi. 1, i.e. a first container cam) arrangement to operate a first valve 14 (fig. 1) arrangement for the first scent-dispensing cartridge 29 (fig. 4, i.e. a replaceable cartridge in the first aromatic substance container 7); (b) a second cam-follower 19 (fig. 1, i.e. a second container cam) arrangement to operate a second valve 15 (fig. 1) arrangement for the second scent-dispensing cartridge 29 (fig. 4, i.e. same reference number in the second aromatic substance container 8) (¶ 0045, 0053). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such an actuation mechanism of Fantuzzi’s figures 9-13 with the actuation mechanism of Bauerg, as suggested and taught by Bauerg, for the purpose of improving accuracy of the scenting device, this results in a greater adjusting range in particular of the aromatic substance intensity, and/or an increased comfort for users of the scenting device (¶ 0011).

Claim(s) 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US 20170253338) in view of Queinnec et al. (EP 3002142, i.e. 17463496_2022-06-06_EP_3002142_B1_M.pdf).
Regarding claim 10, Fantuzzi discloses a component (i.e. a scent delivery assembly) for a vehicle interior (i.e. a cabin interior of an aircraft) configured to dispense scent (¶ 0003) from scent media (¶ 0005, e.g. fragrance oil, etc.) into air in a vehicle interior comprising (abstract): 
a scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system)  comprising a module 10 (fig. 4, i.e. scent delivery systems) providing an inlet 16 (fig. 4) and an outlet 18 (fig. 4); 
wherein the module comprises an enclosure 32 (fig. 4, i.e. a housing) configured for at least one scent-dispensing cartridge 22 (fig. 4) providing scent media (¶ 0005, 0015, e.g. fragrance oil, etc.); 
wherein the module comprises an actuator 40 (fig. 4) configured to actuate at least one scent-dispensing cartridge 22 (fig. 4, i.e. a plurality of cartridges) between a sealed state (i.e. closed position) and an unsealed state (i.e. opened position); wherein the at least one scent-dispensing cartridge 22 (fig. 4, i.e. a plurality of cartridges) comprises a first scent-dispensing cartridge 22 (fig. 4) and a second scent-dispensing cartridge 22 (fig. 4, i.e. same reference number) (¶ 0016, 0076-0077);
wherein the module 10 (fig. 4, i.e. scent delivery systems) comprises a cover 28 (fig. 3) configured for (a) a closed state (i.e. a closed position) to conceal the at least one scent-dispensing cartridge 22 (fig. 4); and (b) an open state (i.e. an open position) to expose the at least one scent-dispensing cartridge (¶ 0005, 0007, 0076); 
wherein the cover 28 (fig. 3) comprises an outlet (i.e. when the cover 28 is in the open position allows airflow path P1 (indicated by arrows) to pass through the scent assembly 30 as seen in figure 4) for the at least one scent-dispensing cartridge 22 (figs. 3-4, 6) and a cover structure 78 (figs. 3-5, i.e. called the door) for the at least one scent-dispensing cartridge 22 (figs. 3-4, 6) configured to form an outlet chamber 18 (figs. 3-5) the for the at least one scent-dispensing cartridge 22 (fig. 6) (¶ 0076, 0084).
Fantuzzi discloses all the limitations of the claimed invention as set forth above, except for wherein the actuator is configured to move the at least one scent-dispensing cartridge from the enclosure to facilitate removal from the module.
However, Queinnec et al. teaches wherein the actuator (250, i.e. the actuating button) is configured to move the at least one scent-dispensing cartridge (130) from the enclosure (100, i.e. a housing) to facilitate removal from the module (i.e. a diffusion module). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fantuzzi‘s reference, to replace such actuator of Fantuzzi with the actuator button of Queinnec, as suggested and taught by Queinnec, for the purpose of allowing the user to quickly change/remove the cartridge safely (page 6, last line from the bottom).
With respect to claim 11, Fantuzzi et al. in view of Queinnec et al. discloses the limitations of the claimed invention as set forth above of which Fantuzzi further discloses wherein when the cover 28 (fig. 3) is in the open state (see figures 3-4) the actuator 42 (fig. 3, i.e. the arm) is configured for (a) a first accessible state (see figure 3, i.e. when the cover 28 opens) actuating the first scent-dispensing cartridge 22 (fig. 4) in an accessible position (i.e. when the cover 28 opens, the cartridge 22 can be removed and replaced, see figure 6 ) for replacement with the second scent-dispensing cartridge 22 (fig. 4, i.e. same reference number) in the inaccessible position (i.e. the other cartridges 22 are closed); (b) a second accessible state (i.e. similar step(s) for the next cartridge 22) actuating the second scent-dispensing cartridge 22 (fig. 4, i.e. same reference number) in an accessible position (i.e. when the nest cover 28 opens) for replacement with the first scent-dispensing cartridge 22 (fig. 4, i.e. same reference number) in the inaccessible position (i.e. in the closed position) (¶ 0016, 0030, 0076-0077, 0092).
With respect to claim 13, Fantuzzi et al. in view of Queinnec et al. discloses the limitations of the claimed invention as set forth above of which Fantuzzi further discloses a fan 20 (fig. 3) configured to provide air flow P1 (fig. 3) between the inlet 16 (fig. 4) and the outlet 18 (fig. 3).
With respect to claim 14, Fantuzzi et al. in view of Queinnec et al. discloses the limitations of the claimed invention as set forth above of which Fantuzzi further discloses a bypass duct 36 (fig. 3, i.e. an airflow path portion); wherein the fan 20 (fig. 3) is configured to direct air (a) to the inlet 16 (fig. 4); (b) through the bypass duct 36 (fig. 3, i.e. an airflow path portion); (c) through the outlet 18 (fig. 3).
With respect to claim 15, Fantuzzi et al. in view of Queinnec et al. discloses the limitations of the claimed invention as set forth above of which Fantuzzi further discloses wherein the fan 20 (fig. 3) is configured for a high speed state and a low speed state (i.e. fan speeds setting by the controller 82); wherein the high speed state is configured to provide high intensity scent dispersion; wherein the low speed state is configured to provide low intensity scent dispersion (¶ 0024).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US 20170253338) in view of Queinnec et al. (EP 3002142, i.e. 17463496_2022-06-06_EP_3002142_B1_M.pdf) as applied to claim 10 above, and further in view of Bauerg et al. (US 20180208024).
Regarding claim 12, Fantuzzi et al. in view of Queinnec et al. discloses all the limitations of the claimed invention as set forth above, except for the apparatus comprises an inlet duct to the inlet and an outlet duct to the outlet; wherein the inlet duct is separated from the outlet duct within the module of the apparatus.
However, Bauerg discloses the apparatus 3 (fig. 1, i.e. a scenting device) comprises an inlet duct 10 (fig. 1, i.e. a scenting path) to the inlet 5 (fig. 1, i.e. the feeding duct) and an outlet duct (not labeled, see figure 1) to the outlet 6 (fig. 1, i.e. the discharge duct); wherein the inlet duct 10 (fig. 1, i.e. a scenting path) is separated from the outlet duct within the module 22 (fig. 2, i.e. a container unit) of the apparatus (¶ 0045, 0048).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to substitute such apparatus of Fantuzzi with the apparatus arrangement of Bauerg, as suggested and taught by Bauerg, for the purpose of improving accuracy of the scenting device, this results in a greater adjusting range in particular of the aromatic substance intensity, and/or an increased comfort for users of the scenting device (¶ 0011).
With respect to claim 16, Fantuzzi et al. in view of Queinnec et al. and Bauerg et al. discloses the limitations of the claimed invention as set forth above of which Fantuzzi et al. further discloses wherein the actuator (40) comprises a cam mechanism 154, 156, 158 (fig. 11, i.e. a motor, arm, and finger) configured to (a) rotate (i.e. the arm 156 with fingers 158 rotates to the cartridge 112 which needs to remove and/or replace as seen in figure 9 for example) in a first direction to actuate the first scent-dispensing cartridge 112 (fig. 11) and (b) rotate (i.e. similar step(s) for the next cartridge 112 with a different direction) in a second direction generally opposite the first direction to actuate the second scent-dispensing cartridge 112 (fig. 11) (¶ 0094, 0096).

Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Amendment
Applicant’s amendments have not overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections and the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (claim interpretation) for the “an actuation mechanism” limitation in claims 4, 5, 7, and 19 from previous Office Action as set forth above.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 10, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761